KRUCKER, Chief Judge:
Petitioner, Don Gregor, filed a petition for a writ of habeas corpus. He was sentenced to the Arizona State Prison for a term of not less than 30 nor more than 35 years, commencing March 3, 1949. The petition states that 35 years, 7 months and 5 *285days have been served as of the date of filing the petition on September 7, 1965.
We have carefully examined the petition and the calculations made by the petitioner, as well as the applicable statutes. Examination of the petition indicates that the petitioner claims 13 years, 11 months statutory time under the provisions of A.R.S. § 31-251.
From our examination of the appropriate statutes, the maximum statutory time earned from the time of commencement of the sentence to date of filing the petition, under the provisions of A.R.S. § 31-251, would be 6 years.
The total time served, with all allowable credits, including the double time under A.R.S. § 31-252, as stated in the petition, would not total the minimum or maximum amount of the petitioner’s sentence.
It is, therefore, ordered that the petition for writ of habeas corpus is denied.
HATHAWAY and MOLLOY, JJ., concur.